DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1,2, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1, 2 and 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is recommended that the claim be amended as follows – either by removing the term “substantially” or by substituting with a more definite term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

6. 	Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080281385 A1 to Inada et al, henceforth Inada, further in view of DE 4026022 A1 to Mutzhas et al, henceforth Mutzhas ‘022, and further in view of US 20140067024 A1 to Jones et al, henceforth Jones.

Regarding claim 1, Inada teaches: 
A phototherapy device comprising: a light source module configured to emit therapeutic light to an affected area, the light source module including: a plurality of LED elements (“the LEDs …were arranged to form the array shape of 20 chips” [Inada 0055]) to emit light having a peak wavelength in a range of 365nm+5nm (“and the light emitting diode …with a peak wavelength of 365 nm” [0052], Fig. 5)
and having a wavelength equal to or shorter than 350nm (“the effects for various dermatitides were observed in the wavelength regions of from 305 nm to 315 nm, from 315 nm to 350 nm, from 200 nm to 305 nm, respectively” [0058]), 
However, Inada does not teach a filter for wavelengths shorter than 350 nm. Mutzhas ‘022 teaches: 
a filter configured to substantially shield light having a wavelength equal to or shorter than 350nm when the light emitted from the plurality of LED elements passes through the filter (“The radiation in the spectral range of less than 350 nm leads to changes in the structure of the DNA” (col 2 line 45; see highlighted portion on page 3 of the attached machine translation) and “By increasing the concentration of the filter substances in the corresponding substrates, the proportion of the radiation of less than 350 nm practically be completely eliminated” (col 6, 8-11; see highlighted portion on page 7 of the attached machine translation)
Inada in view of Mutzhas ‘022 does not teach an outlet window. However, Jones, which teaches “photodynamic therapy” for treating various dermatological conditions [003] teaches: 
a light outlet window to which the light emitted from the plurality of LED elements is incident and through which the therapeutic light exits (“each lamp module comprises a housing having an optical window,” through which “light from the LEDs is emitted” and which faces the patient [0034; 0080]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Inada with the filter of Mutzhas ‘022, as wavelengths below 350 nm have been shown to change the structure of DNA and would be harmful were they to irradiate the therapeutic target. It would be obvious to further combine the device taught by Inada and Mutzhas ‘022 with the window as taught by Jones, as irradiating a therapeutic target necessitates directing the diffuse light source to that target.

Regarding claim 2, Inada teaches a phototherapy device but does not state the light wavelength range. Mutzhas ‘022 teaches wherein the filter substantially shields light having a wavelength equal to or shorter than 355nm when the light emitted from the plurality of LED elements passes through the filter (“By increasing the concentration of the filter substances in the corresponding substrates, the proportion of the radiation of less than 350 nm [can be] practically completely eliminated” (col 6, 8-11). Moreover, see MPEP 2144.05(II)(A): "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” and “In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). As there appears to be no disclosed criticality to the applicant’s claimed ranges, it would be obvious to one of ordinary skill in the art at the time of filing to combine the phototherapy device of Inada with the filter of Mutzhas ‘022, as it is desirable to maximize light treatment efficacy while minimizing deleterious effects to the skin, which can occur below 350 nm (“The radiation in the spectral range of less than 350 nm leads to changes in the structure of the DNA” (col 2 line 45)). 

Regarding claims 3 and 9, Inada teaches a phototherapy device but does not teach different peak wavelengths within the stated range. However, Inada teaches wherein the plurality of LED elements have different peak wavelengths [0022], and elsewhere teaches an embodiment with wavelengths in the range of 365nm+5nm (“and the light emitting diode which was developed at this time comprising the group III nitride semiconductor with a peak wavelength of 365 nm shown in FIG. 1 are used” [Inada 0052], Fig. 5). Given MPEP 2144.05(II)(A): "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, given that there appears to be no disclosed criticality to the applicant’s claimed ranges. The variation in peak wavelengths reflects the diversity of patients with different skin diseases, each of whom responds to a slightly different optimal peak wavelength, and the natural manufacturing variation in LED lights. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the variation in peak wavelengths (taught by Inada) into the range determined to be an optimum average for skin disease treatment (taught by another embodiment of Inada), in order to maximize treatment efficacy for more patients, and because manufacturing tolerances for LEDs may not guarantee greater accuracy of emission wavelength.

Claim 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Inada in view of Mutzhas ‘022 in view of Jones as applied to claim 1 above, and further in view of US 4298005 A to Mutzhas, henceforth Mutzhas ‘005.

Regarding claims 4 and 10, Inada teaches a phototherapy device but does not teach a colored glass filter. Mutzhas ‘005, which discloses a phototherapy device with applications “including treatment of psoriasis,” [0005] teaches wherein the filter is a colored glass (“The radiation load in the visible range above 450 nm can be achieved by the use of color filters, preferably a blue violet filter. This filter may consist of glass,” [0016]). It would have been obvious to one of ordinary skill in the art to combine the device of Inada with the colored glass .

4.	Claims 5-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Inada in view of Mutzhas ‘022 in view of Jones in view of Mutzhas ‘005, and further in view of EP 3232254 A1 to Barrau et al, henceforth Barrau. 

Regarding claims 5 and 11, Inada teaches a phototherapy device and colored glass filter and the stated wavelength.
Inada teaches: 
a midpoint between the first wavelength and the second wavelength is between 350nm, 26inclusive, and 365nm, inclusive, and a difference between the first wavelength and the second wavelength is equal to or shorter than 30nm (“and the light emitting diode… with a peak wavelength of 365 nm” [0052], Fig. 5).
However, Inada does not teach the stated transmittances. Barrau teaches:
a 5% transmittance at a first wavelength and a 72% transmittance at a second wavelength (a first transmittance Tb and second transmittance Tr for blue and red wavelengths, respectively [0013]). The transmittance ranges of Barrau overlap sufficiently with those claimed by the applicant, which are not deemed critical; see MPEP 2144.05(II)(A).
As the maximally therapeutic wavelength(s) is that which should be transmitted through the filter, and because percent transmittance necessarily varies for a filter optimized to transmit a particular wavelength(s), it would have been obvious to one of ordinary skill in the art at the time 

Regarding claims 6 and 12, Inada teaches a phototherapy device but does not teach an upper bound on the wavelengths to be filtered out. Mutzhas ‘022 teaches:
wherein the first wavelength is equal to or shorter than 340nm (“the proportion of the radiation of less than 350 nm practically be completely eliminated” (col 6, 8-11; see page 7 of attached machine translation)). That is, wavelengths less than 350nm should not reach the therapeutic target. Per the applicant, the “first wavelength” –95% of which is to be filtered out –should be less than 340 nm. The wavelength range of Mutzhas ‘022 overlaps with that claimed by the applicant, a range which is not deemed critical; see MPEP 2144.05(II)(A). Moreover, Mutzhas ‘022 anticipates a pertinent motivation: the harmful effects of lower wavelength radiation on the skin (“The radiation in the spectral range of less than 350 nm leads to changes in the structure of the DNA” (col 2 line 45; see page 3 of attached machine translation)). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Inada with the filtration range taught by Mutzhas ‘022 to avoid harm to the therapeutic target.

Regarding claims 7 and 13, Inada teaches a phototherapy device with a particular peak wavelength:
“the second wavelength” (“light emitting diode with a peak wavelength of 365 nm” [0052]) 
Inada does not teach a filter and certain associated transmittances and wavelength ranges. However, Barrau teaches:
An optical system with average transmittance of 80% or more (“the optical system is configured to have an average transmittance in the visible spectrum comprised between 80% and 100%” [0036]),
in a wavelength range between the second wavelength, inclusive and 800nm, inclusive (“An optical system having a spectral transmission profile having an average transmittance Ta between 380 nm and 780 nm” [0010]). That is, the upper bound of the transmission profile is 780 nm. 
The transmittance and wavelength ranges of Barrau overlap with that claimed by the applicant, a range which is not deemed critical; see MPEP 2144.05(II)(A).  Furthermore, as the maximally therapeutic wavelength(s) is that which should be maximally transmitted through the filter, and because percent transmittance necessarily varies for a filter optimized to transmit a particular wavelength(s), it would have been obvious to one of ordinary skill in the art at the time of filing to combine the transmittances of Barrau (80+%) with the “second wavelength” of Inada (365 nm) and the upper bound of the transmission profile as taught by Barrau (<800 nm). 

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Inada in view of Mutzhas ‘022 in view of Jones as applied to claim 1 above, and further in view of WO 2016065488 A1 to Piergallini et al, henceforth Piergallini.

Regarding claim 8, Inada teaches a phototherapy device but does not teach the stated irradiances. Piergallini teaches wherein irradiance of the therapeutic light immediately below the light outlet window is between 33mW/cm2, inclusive, and 150mW/cm2, inclusive (“In certain embodiments, the light at the subject's skin is between … 30-180 mW/cm2” (p. 22 line 19). The .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Inada in view of Mutzhas ‘022 in view of Jones in view of Mutzhas ‘005 in view of Barrau as applied to claim 13 above, and further in view of WO 2016065488 A1 to Piergallini et al, henceforth Piergallini.

Regarding claim 14, Inada teaches a phototherapy device but does not teach the stated irradiances. Piergallini teaches wherein irradiance of the therapeutic light immediately below the light outlet window is between 33mW/cm2, inclusive, and 150mW/cm2, inclusive (“In certain embodiments, the light at the subject's skin is between … 30-180 mW/cm2” (p. 22 line 19). The irradiance ranges of Piergallini overlap with that claimed by the applicant, a range which is not deemed critical; see MPEP 2144.05(II)(A). As achieving the irradiance with the maximally therapeutic benefit is desirable, it would have been obvious to one of ordinary skill in the art to combine the range of Piergallini with the device of Inada.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inada in view of Mutzhas ‘022.

Regarding claim 15, Inada teaches a method of emitting therapeutic light but does not teach all stated ranges and filters. Inada teaches
A method of emitting therapeutic light to an affected area from a light source module having a plurality of LED elements, the method comprising: causing the plurality of LED elements of the light source module (“the LEDs …were arranged to form the array shape of 20 chips” [0055])
to emit light having a peak wavelength in a range of 365nm+5nm (“and the light emitting diode … with a peak wavelength of 365 nm” [0052], Fig. 5); 
and directing the light to the affected area as the therapeutic light (“a method of phototherapy for…topical irradiation for only a diseased portion of skin” [Abstract])
Inada does not teach a wavelength range less than 350nm or a filter. However, Mutzhas ‘022 teaches: 
having a wavelength equal to or shorter than 350nm and substantially shielding, by a filter, light having a wavelength equal to or shorter than 350nm when the light emitted from the plurality of LED elements passes through the filter (“By increasing the concentration of the filter substances in the corresponding substrates, the proportion of the radiation of less than 350 nm practically be completely eliminated” (col 6, 8-11)). 
and directing the light, which has been emitted from the plurality of LED elements and has passed through the filter, to the affected area as the therapeutic light ((col 1, lines 52-54)).

The wavelength ranges of Mutzhas ‘022 overlap with that claimed by the applicant, a range which is not deemed critical; see MPEP 2144.05(II)(A). Furthermore, as wavelengths below 350 nm have been shown to change the structure of DNA and would be harmful were they to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20170312542 A1 and WO 0197912 A2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        


/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Friday, February 26, 2021